Exhibit 10
FIRST AMENDMENT TO EMPLOYMENT CONTRACT AND
EXPATRIATE LETTER AGREEMENT
THIS AMENDMENT is effective 1 September 2010, between Western Union Financial
Services GmbH, Schubertring 11, 1010 Vienna, Austria, (hereinafter referred to
as the “Company” and/or “Western Union”), The Western Union Company, and Hikmet
Ersek (“Employee”) (“First Amendment”);
WHEREAS, the Company and Employee entered into an Employment Contract dated 9
November 2009 (“Employment Contract”), and, with The Western Union Company as an
additional party, entered into an Expatriate Letter Agreement also dated 9
November 2010 (“Expatriate Agreement”), which is attached as Exhibit 1 to the
Employment Contract and which forms, during its term, part of the Employment
Contract;
WHEREAS, the Board of Directors of The Western Union Company appointed Employee
to the position of President and Chief Executive Officer of The Western Union
Company effective 1 September 2010; and
WHEREAS, the parties wish to continue the Expatriate Agreement as agreed to by
the parties at the time the Employee accepted the position of Chief Operating
Officer (subject to the terms of this First Amendment) through the final
termination date originally contemplated thereunder, 31 December 2011, at which
time the Employee will cease to be entitled to any of the benefits available
thereunder, even though the Employee will remain employed in the United States.
NOW, THEREFORE, the parties wish to amend the Employment Contract and the
Expatriate Agreement to reflect Employee’s appointment to the position of
President and Chief Executive Officer of The Western Union Company and now
hereby agree to enter into this First Amendment to the Employment Contract and
Expatriate Agreement as provided below, effective 1 September 2010:
Amendments to Employment Contract

1)   The introductory paragraph of the Employment Contract is deleted in its
entirety and replaced in its entirety as set forth below:       Western Union
Financial Services GmbH, Schubertring 11, 1010 Vienna, Austria, hereinafter
referred to as the “Company” and/or “Western Union”, is pleased to recognize
your appointment to the position of President and Chief Executive Officer of The
Western Union Company, effective 1 September 2010. Additionally you will
continue to be a managing director (“Geschäftsführer”) of the Company. Effective
1 September 2010, your expatriate assignment to the United States will be
governed by the terms of an Expatriate Letter Agreement with the Company and The
Western Union Company (the “Expatriate Agreement”), as may be amended from time
to time, a copy of which is attached as Exhibit 1 and which forms — during its
term - part of this Agreement.   2)   Subsection 1.1 of the Employment Contract
is deleted in its entirety and amended and replaced in its entirety as set forth
below:

 



--------------------------------------------------------------------------------



 



  1.1   The term of your employment pursuant to this Agreement as Chief
Executive Officer begins on 1 September 2010, in accordance with the clauses and
conditions listed in this Agreement. You will continue to receive service credit
from the Company for the time you have spent with any Group Company and will be
entitled to all applicable rights under the laws of Austria.         You have
been appointed to the position as a managing director (“Geschäftsführer”) of the
Company as a matter of Austrian corporate law by a shareholders` resolution as
of 4 November 2009 and shall continue in that role.

3)   Subsection 1.3 of the Employment Contract is amended by deleting the third
paragraph in its entirety and replacing the same as set forth below:

  1.3   As Managing Director you shall fully and faithfully carry out all
directions and instructions given to you by the Company. In addition, you shall
regularly and at all times upon request, report to the shareholders of the
Company, The Western Union Company, and the Board.

4)   Subsection 1.4 of the Employment Contract is deleted in its entirety and
replaced in its entirety as set forth below:

  1.4   The Company may, in its discretion, second your services to another
company in the Company’s related group of companies (“Group Companies”, see 1.6
below). During the term of the Expatriate Agreement, you shall be seconded to
The Western Union Company, your normal place of work will be Englewood, Colorado
U.S.A., unless a change in location (which shall remain within the U.S.A.) is
agreed to in advance by the Board, and you shall be called to work at that place
on all days devoted to business, except for travel for professional reasons.
Following the expiration of the Expatriate Agreement, you shall remain seconded
to The Western Union Company for as long as you remain Chief Executive Officer
of The Western Union Company, your normal place of work will be Englewood,
Colorado U.S.A., unless a change in location (which shall remain within the
U.S.A.) is agreed to in advance by the Board, and you shall be called to work at
that place on all days devoted to business, except for travel for professional
reasons. You expressly agree and accept that your workplace may be changed or
transferred. In addition, you expressly agree and accept that you may be
required to travel worldwide on the Company’s business and to work in other
countries in the proper performance of your duties or as the Company may
reasonably direct, at no extra pay or remuneration. The Company will, insofar as
is reasonably possible, undertake to obtain all necessary work permits, visas
and permission to enable you to work in such places as you may be required to
work.

5)   Subsection 2.1 of the Employment Contract is deleted in its entirety and
replaced in its entirety as set forth below:

  2.1   For giving your entire time and attention to the work assigned to you,
you shall receive a basic gross annual salary of U.S. $900,000, subject to the
approval of the Compensation Committee. Such annual basic salary shall be
payable in 12 substantially equal installments at the beginning of each calendar
month, net of all the deductions or withholdings authorized or required by law.

 



--------------------------------------------------------------------------------



 



Amendments to Expatriate Agreement

6)   The introductory paragraphs of the Expatriate Agreement are deleted in
their entirety and replaced in their entirety as set forth below:       This
Expatriate Letter Agreement (“Letter Agreement”) will serve to confirm our
mutual understanding of the terms and conditions applicable to your expatriate
package effective 1 September 2010. You agree to maintain entry documents or
visas as necessary to remain working in the U.S.A. (the “Host Country”). The
term of this Letter Agreement will end on 31 December 2011. Your home city and
country are Vienna, Austria (the “Home Country”) and you will remain employed by
Western Union Financial Services Gmbh (“the Austrian Company”) during the term
of this Letter Agreement, unless you, The Western Union Company and the Austrian
Company mutually agree otherwise (hereinafter The Western Union Company and the
Austrian Company are referred to collectively as the “Company” unless
specifically designated). This Letter Agreement is subject to your execution of
the First Amendment to the Employment Contract with the Austrian Company to
which this Letter Agreement is attached as Exhibit 1 (the “Employment
Agreement”).       The expatriate benefits provided under this Letter Agreement
will expire on 31 December 2011. Your expatriate assignment will generally be
subject to the terms of the Expatriate Policy (the “Expatriate Policy”), but if
there is any conflict between the terms of the Expatriate Policy and this Letter
Agreement, the terms of this Letter Agreement will govern. Following the term of
this Letter Agreement, you will not be repatriated to the Home Country, but will
remain seconded to The Western Union Company for as long as you remain Chief
Executive Officer of The Western Union Company and your normal place of work
will be Englewood, Colorado U.S.A., unless a change in location (which shall
remain within the U.S.A.) is agreed to in advance by the Board of Directors of
The Western Union Company.   7)   Paragraph 7 of the Expatriate Agreement –
“Term and Termination” shall be deleted in its entirety and replaced in its
entirety as set forth below:

  7.   Term and Termination         This Letter Agreement will expire
automatically on 31 December 2011 without notice unless (i) terminated earlier
pursuant to this Section, or (ii) terminated earlier as a result of termination
of the Employment Agreement (see Section 15).         The Company shall have the
right, at any time during the assignment, to terminate this Letter Agreement
(without simultaneous termination of the Employment Agreement) with one month’s
prior notice. If your employment with the Company is terminated as well, you
acknowledge that such termination of employment will require the immediate
settlement of all outstanding tax, travel and other advances in relation to the
present assignment. If you are living in Company-paid leased housing, you agree
to vacate the housing within 30 days of your termination of employment.

8)   Paragraph 11 of the Expatriate Agreement — “Other Agreements” shall be
deleted in its entirety and replaced in its entirety as set forth below:

 



--------------------------------------------------------------------------------



 



  11.   Other Agreements         You acknowledge that this Letter Agreement
during its term is made a part of the Employment Contract between you and
Western Union Financial Services GmbH, originally effective 1 January 2010, as
amended by the First Amendment thereto effective 1 September 2010.

IT IS FURTHER AGREED that except as hereby amended in this First Amendment to
the Employment Contract and Expatriate Letter Agreement, all other terms and
provisions in the Employment Contract and Expatriate Letter Agreement dated 9
November 2009 shall remain in full force and effect.
Western Union Financial Services GmbH

     
/s/ Tim Keane
 
Tim Keane
  Dated: 7th October 2010 
     represented by its sole shareholder,
   
      Western Union Processing Limited
   
 
   
The Western Union Company
   
 
   
/s/ Grover Wray
 
Grover Wray
  Dated: 7th October 2010 

I have read and understand the First Amendment and I accept and agree to
continue employment under the terms and conditions set forth in the Employment
Contract and Expatriate Letter Agreement as amended in this First Amendment by
signing below and returning the same to the Company.

         
Agreed and Accepted by:
  /s/ Hikmet Ersek
 
Hikmet Ersek    
 
       
Dated:
  5th October 2010
 
   

 